Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  126275(58)                                                                                           Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  SHIRLEY HAMILTON, Personal Representative                                                            Robert P. Young, Jr.
  of the ESTATE OF ROSALIE ACKLEY,                                                                     Stephen J. Markman,
                                                                                                                      Justices
              Plaintiff-Appellee,

  and 

  BLUE CROSS BLUE SHIELD,
           Intervening Plaintiff,
                                                                    SC: 126275
  v                                                                 COA: 244126
                                                                    Saginaw CC: 00-033440-NH
  MARK F. KULIGOWSKI, D.O.,
             Defendant-Appellant.
  ______________________________________


               On order of the Chief Justice, the motion by the Michigan Trial Lawyers
  Associate for leave to file a brief amicus curiae in this case is considered and it is
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2005                    _________________________________________
                                                                               Clerk